NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELIGIO MONTIEL-PEREZ,                           No.    18-72119

                Petitioner,                     Agency No. A200-280-866

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Eligio Montiel-Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.

      Montiel-Perez’s contentions that the agency erred or violated due process


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because it did not properly weigh or consider evidence, or did not adequately

explain its decision, are not supported, colorable questions of law or constitutional

claims. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (“traditional

abuse of discretion challenges recast as alleged due process violations do not

present sufficiently colorable constitutional questions as to give this court

jurisdiction”); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is

required is merely that [the agency] consider the issues raised, and announce its

decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted.” (internal quotation marks and citation

omitted)). Thus, we lack jurisdiction to review the agency’s discretionary

determination that Montiel-Perez did not show exceptional and extremely unusual

hardship to his U.S. citizen stepchild. See 8 U.S.C. § 1252(a)(2)(B)(i), (D);

Vilchiz-Soto, 688 F.3d at 644.

      PETITION FOR REVIEW DISMISSED.




                                           2                                    18-72119